Citation Nr: 0838366	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  08-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.

In March 2007, the veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In his December 2007 substantive appeal (VA Form 9), the 
veteran indicated that he desired a videoconference hearing 
before a Veterans Law Judge (VLJ) of the Board.  Such a 
hearing was scheduled for July 2008, but the veteran's 
representative indicated in a July 2008 letter that the 
veteran would be unable to attend due to unexpected work-
related responsibilities.

In a September 2008 letter, the RO indicated to the veteran 
that his hearing had been rescheduled for October 24, 2008 
and, that with the veteran's consent, the hearing would be 
performed by videoconference.  The letter indicated that the 
veteran was not required to accept this form of hearing and 
that he could decline this hearing and instead wait for a 
hearing before a VLJ at the RO (Travel Board hearing).  An 
attached form requested that the veteran check the box beside 
these various options.  The veteran returned the form, signed 
and dated September 29, 2008, and checked the box indicating 
that he declined the videoconference hearing, and would wait 
for a Travel Board hearing.  The form was received by the 
Board on October 24, 2008.

A claimant may request a change in a hearing date up to two 
weeks before a scheduled hearing, provided that there have 
been no previous requests for change. 38 C.F.R. § 20.702(c) 
(2008).  Here, there was a previous request for a change, and 
the veteran's current request was received less than two 
weeks before the scheduled hearing.  However, given that the 
September 2008 letter to the veteran indicated that he could 
decline the videoconference hearing in favor of a Travel 
Board hearing, and that the veteran's letter was dated more 
than two weeks prior to the scheduled hearing, the Board 
finds that, in these circumstances, the veteran's request for 
a Travel Board hearing should be granted.

In light of the foregoing, these matters are REMANDED for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

